  Case 1:19-cr-10040-JDB Document 52 Filed 04/30/19 Page 1 of 9                   PageID 140



                                         LAW OFFICES OF

       RITCHIE, DILLARD, DAVIES & JOHNSON, P.C.
                                 606 WEST MAIN STREET, SUITE 300
                                   KNOXVILLE, TENNESSEE 37902


  W. THOMAS DILLARD                                               ROBERT W. RITCHIE (1938-2006)
  WAYNE A. RITCHIE II                                           CHARLES W.B. FELS (OF COUNSEL)
  WADE V. DAVIES
  STEPHEN ROSS JOHNSON                                                TELEPHONE (865) 637-0661
  JAMES R. STOVALL                                                     FACSIMILE (865) 524-4623
  SAMANTHA I. WARCHOL
                                                                              WWW.RDDJLAW.COM



                                        April 30, 2019


VIA EMAIL

Jason Ross Knutson, Trial Attorney
United States Department of Justice
Criminal Division, Fraud Section
1400 New York Ave. NW
Washington, DC 20005
Jason.knutson@usdoj.gov

Andrew Pennebaker, Trial Attorney
United States Department of Justice
Criminal Division, Fraud Section
1400 New York Ave. NW
Washington, DC 20005
Andrew.Pennebaker@usdoj.gov

       Re:    United States of America v. Alexander Alperovich, M.D.
              No. 1:19-CR-10040, USDC WDTN, Eastern Division

              REQUEST FOR DISCOVERY

Dear Messrs. Knutson and Pennebaker :

       Rule 16 of the Federal Rules of Criminal Procedure and the constitutional requirements
concerning defense discovery require, in most instances, specific requests of certain items by
the defense, other than materials that are apparently exculpatory. Therefore, request is herein
made for the following specific items:

1. The Defendant’s Statements. Under Fed. R. Crim. P. 16(a)(1)(A), the defendant requests:



                                                   1
  Case 1:19-cr-10040-JDB Document 52 Filed 04/30/19 Page 2 of 9                  PageID 141



   a) Disclosure of all copies of any written or recorded statements made by defendant; the
      substance of any statements made by the defendant that the government intends to offer
      in evidence at trial; any response by the defendant to interrogation or interview by
      government agents or actors; the substance of the defendant’s oral statements that the
      government intends to introduce at trial, and any written summaries of the defendant’s
      oral statements contained in the handwritten notes of any government agency; any
      response to any Miranda warnings that may have been given to the defendant, (see
      United States v. McElroy, 697 F.2d 459 (2d Cir. 1982)); all statements or questions
      concerning Fifth or Sixth Amendment rights, and any other statements by the defendant
      that are discoverable under Fed. R. Crim. P. 16(a)(1)(A).

   b) Defendant requests production of arrest reports, investigators’ notes, memorandums
      prepared by arresting and/or processing officers, dispatch tapes, sworn statements, and
      prosecution reports containing statements of the defendant under Fed. R. Crim. P.
      16(a)(1)(A), (B), and (C), Fed. R. Crim. P. 26.2, and 12(i). Defendant specifically
      requests that any rough notes be preserved, whether or not the government deems them
      discoverable at this time.

   c) All recorded testimony of the defendant or of any person authorized to legally bind the
      defendant or to make admissions on the defendant’s behalf before any grand jury.

   d) With respect to the government’s due diligence obligation, please provide the name and
      whereabouts of any government agent or witness who has had contact with the
      defendant but who has not been interviewed to determine whether the defendant made
      statements in his or her presence.

   e) The substance of all oral statements made by the defendant to government or law
      enforcement authorities that have not been disclosed pursuant to the above requests and
      that the government may use at trial. See Fed. R. Crim. Proc. 16(a)-(1)(A). This request
      includes not only statements the government intends to introduce at trial, but also
      statements the government may use for impeachment or other purposes.

2. Reports of Scientific Tests or Examinations. Pursuant to Fed. R. Crim. P. 16(a)(1)(F), the
defendant requests the reports of all tests and examinations, the results or reports of physical
and mental examinations, and of scientific tests, including, without limitation, any handwriting
analysis or experiments that are material to the preparation of the defense or are intended for
use by the government as evidence in chief at the trial.

3. Prior Criminal Record. Pursuant to Fed. R. Crim. P. 16(a)(1)(D), the defendant requests
that the government provide a copy of the defendant’s prior criminal record, to include but not
be limited to any records of arrest or conviction from any jurisdiction, either within or outside
the United States, in the possession, custody, or control of the government. Please include rap
sheets maintained by the Federal Bureau of Investigation or by any other law enforcement or
governmental authority.


                                                   2
 Case 1:19-cr-10040-JDB Document 52 Filed 04/30/19 Page 3 of 9                 PageID 142



The defendant also requests the prior criminal records in the possession of the government of
all alleged co-conspirators and others named and unnamed in the indictment. See United States
v. Deardorff, 343 F.Supp. 1033, 1044 (D.C.N.Y. 1971).

4. Brady Material. Pursuant to Brady v. Maryland, 373 U.S. 83 (1963), the defendant
requests:

   a) All information, documents, statements, agents’ reports, and tangible evidence
      favorable to the defendant on the issues of guilt, sentencing, and/or the credibility of
      the government’s case. Impeachment and exculpatory evidence falls within Brady’s
      definition of evidence favorable to the accused. Kyles v. Whitley, 115 S.Ct. 1555
      (1995); United States v. Bagley, 473 U.S. 667 (1985); United States v. Agurs, 427 U.S.
      97 (1976) Williams v. Coyle, 260 F.3d 684, 707 (6th Cir. 2001) (recognizing that
      “[e]xculpatory evidence includes evidence regarding the reliability of a witness”);
      Tenn. R. Prof. Responsibility 3.8(d).

   b) Any statements by witnesses that fail to support the theory that the defendant intended
      to commit a crime. Brady; Kyles; A.B.A. Standards for Criminal Justice, Prosecution
      and Defense Function 3-3.11(a) (3d Ed. 1993). This request applies to statements the
      government may deem to be inadmissible at trial. United States v. Phillips, 948 F.2d
      241, 249 (6th Cir. 1991). If the government is aware of facts that would constitute
      Brady material but assumes that the defendant or counsel knows or should know such
      facts, please verify that counsel is aware of these facts.

   c) Any information or evidence that money or other remuneration was paid to any witness
      by the government, including, but not limited to, rewards, subsistence payments,
      expenses or other payments for specific information supplied to the government.

   d) Any information regarding any agreements, statements, or promises, express or
      implied, made to any witness for the government, in exchange for their testimony in
      this case. Giglio v. United States, 405 U.S. 150 (1972). This includes information
      regarding the status of a witness for the government as a paid informant. Banks v.
      Dretke, 124 S. Ct. 1256 (2004).

   e) Any information in the possession of the government that would tend to show prejudice
      or bias toward the defendant on the part of any government witness. Schledwitz v.
      United States, 169 F.3d 1003, 1015 (6th Cir. 1999) (stating that “[b]ias is always
      relevant in assessing a witness’s credibility” and finding that government should have
      informed defendant of the extensive involvement of a key government witness in the
      investigation against defendant).

   f) The original statement, or any amendment thereto, of any individuals who have
      provided the government with a statement incriminating the defendant, or any indicted
      or unindicted alleged accomplices, who later retracted or changed all or any portion of
      that statement, or testified in any proceeding inconsistently with that statement, where

                                                 3
  Case 1:19-cr-10040-JDB Document 52 Filed 04/30/19 Page 4 of 9                 PageID 143



       such retraction or testimony would raise a conflict in the evidence the government
       intends to introduce. See United States v. Enright, 579 F.2d 980 (6th Cir. 1978); United
       States v. Hale, 106 F.3d 402, No. 95-5915, 1997 WL 34697, *3-4 (6th Cir., Jan. 28,
       1997) (finding law enforcement memoranda of interviews with government witness
       containing information inconsistent with witness’s trial testimony were exculpatory
       Brady material that should have been disclosed); see also United States v. Pelullo, 14
       F.3d 881, 886-887 (3rd Cir. 1994) (finding Brady violation where prosecution withheld
       IRS interview memorandum memorializing interview with cooperating witness, where
       cooperating witness’s trial testimony was inconsistent with information in interview
       memorandum).

   g) Any and all interview memoranda or reports that contain any information, whatever the
      sources, that might fairly be said to contradict or be inconsistent with any evidence the
      government intends to adduce in this matter, including reports of investigating officers
      or detectives. See Id.

   h) The names and addresses of any witnesses the government believes would give
      testimony favorable to the defendant in regard to the matters alleged in the Indictment,
      even though the government may not be in possession of a statement of this witness
      and regardless of whether the government intends to call this witness. See United States
      v. Eley, 335 F. Supp. 353 (N.D. Ga. 1972). This includes the names and addresses of
      any witnesses who could exonerate the defendant or corroborate his presumption of
      innocence and plea of not guilty to any portion of the charged offenses.

5. Evidence Seized. The defendant requests production of any evidence seized as a result of
any search, either with or without a warrant, under Fed. R. Crim. P. 16(a)(1)(E); 41(c)-(e).
Additionally, please provide copies of any search warrants, warrant affidavits, warrant return
forms, and/or warrant inventories that were prepared in connection with this case. See Fed. R.
Crim. P. 12(b)(3), 16(a)(1)(E), 41(c)-(d). If any items were seized, or searches conducted,
without a warrant, please indicate the warrant exception pursuant to which the seizure or search
occurred. U.S. Const. Amend. IV; Fed. R. Crim. P. 12(b)(3). Please provide copies or
photographs of all documents and items that were obtained as a result of searches or seizures,
whether or not without a warrant. Fed. R. Crim. P. 16(a)(1)(E), 41(c)-(e). This necessarily
includes any items for which there is a cognizable privacy interest, such as electronic
communications, that were obtained via any government process, such as investigative
demand, administrative subpoena, grand jury subpoena, or any official or unofficial process
other than a search warrant. United States v. Warshak, 631 F.3d 266 (6th Cir. 2010) (holding
individual reasonable expectation of privacy exists in personal and business email
communications, and it violated Fourth Amendment for government to obtain those
communications stored in third party computer server absent search warrant).

6. Request for Preservation of Evidence. The defendant specifically requests that all video
recordings, audio recordings, rough notes, reports, time records, compilations, calculations, or
any other physical evidence that may be destroyed, lost, or otherwise put out of the possession,
custody, or care of the government and that relates to the indictment or the events leading to

                                                  4
  Case 1:19-cr-10040-JDB Document 52 Filed 04/30/19 Page 5 of 9                    PageID 144



the indictment in this case be preserved, whether or not the government deems them
discoverable at this time. Some of these materials may later be required to be produced before
cross-examination pursuant to Fed. R. Crim. P. 26.2 or as materials reviewed by a witness in
preparation for testimony.

7. Tangible Objects. The defendant requests, under Fed. R. Crim. P. 16(a)(1)(E), the
opportunity to inspect and copy as well as test, if necessary, all other documents and tangible
objects, including alleged contraband, photographs, books, papers, documents, buildings,
automobiles, or places, or copies, depictions, or portions thereof that are material to the defense
or intended for use in the government’s case-in-chief, or that were obtained from or belong to
the defendant. Descriptions of all objects, buildings, or places that are material to the
preparation of the defense, intended for use at trial, or obtained from or belong to the defendant.
Fed. R. Crim. Proc. 16(a)(1)(E).

   a) A detailed description of any documents, objects or physical evidence relating to this
      case that have been destroyed, lost, or are no longer in the custody or control of the
      government. If the government contemplates destroying or releasing any such items in
      the future, we request notice and an opportunity to object prior to any such action.

   b) Further, the items requested herein specifically include, but are not limited to, any and
      all items obtained, seized, or subpoenaed in the course of this investigation that the
      government does not intend to use in its case in chief, as its decision not to use arguably
      relevant material creates the inference that it is passively or actively helpful to the
      accused. Cf. Rule 16; 2 Wigmore, Evidence, §§ 285, 286 (Chadburn rev. 1979).

8. Information Regarding Informants and Cooperating Witnesses. The defendant requests
that the government provide all relevant information concerning any informants or cooperating
witnesses involved in this case. At a minimum, the government is obligated to disclose the
identification and location of any informants or cooperating witnesses, as well as the names of
persons who were present at any time of the events set forth in the indictment and/or who have
knowledge of facts bearing on guilt or innocence. Banks v. Dretke, 124 S.Ct. 1256 (2004)
(finding a Brady violation where it was not disclosed that a government witness was a paid
informant); Roviaro v. United States, 353 U.S. 53 (1957); United States v. Sharp, 778 F.2d
1182, 1185-1187 (6th Cir. 1985) (discussing Roviaro).

The government’s privilege under Roviaro to withhold disclosure of the identity of individuals
who furnish information concerning illegal activity is limited where the disclosure of an
informant’s identity is relevant and helpful to the accused’s defense. See United States v.
Whitley, 734 F.2d 1129, 1137 (6th Cir. 1984); United States v. Harper, 609 F.2d 1198 (6th Cir.
1979) (reversing due to government’s failure to disclose identity of confidential informant and
impeachment material concerning informant to defense prior to suppression hearing).

9. Evidence of Bias or Motive to Lie. The defendant requests any evidence that any
prospective government witness is biased or prejudiced against the defendant, or has a motive
to falsify or distort his or her testimony. Pennsylvania v. Ritchie, 480 U.S. 39 (1987);

                                                    5
  Case 1:19-cr-10040-JDB Document 52 Filed 04/30/19 Page 6 of 9                    PageID 145



Schledwitz v. United States, 169 F.3d 1003 (6th Cir. 1999) (stating that “[b]ias is always
relevant in assessing a witness's credibility”); United States v. Strifler, 851 F.2d 1197 (9th Cir.
1988).

10. Impeachment Evidence. The defendant requests any evidence that any prospective
government witness has engaged in any criminal act, whether or not resulting in a conviction,
and whether any witness has made a statement favorable to the defendant. See Fed. R. Evid.
608, 609 and 613. Such evidence is discoverable under Brady, 373 U.S. at 83. See Strickler
v. Greene, 527 U.S. 263, 280 (1999) (finding that a sharp contrast between initial statements
by government witness as to her perception of the events to which she testified at trial and her
testimony at trial constituted favorable evidence under Brady for impeachment purposes, even
if inculpatory); Kyles v. Whitley, 514 U.S. 419 (1995); Giglio v. United States, 405 U.S. 150;
154-55 (1972) (clarifying that Brady requires the disclosure of impeachment material); United
States v. Parks, 30 Fed. Appx. 534, 539 (6th Cir. 2002) (government must disclose
impeachment material of its witnesses); Schledwitz v. United States, 169 F.3d 1003, 1011-12
(6th Cir.1999) (finding impeachment evidence to be exculpatory evidence that must be
disclosed pursuant to Brady); United States v. Strifler, 851 F.2d 1197 (9th Cir. 1988)
(witness’s prior record); Thomas v. United States, 343 F2d 49 (9th Cir. 1965) (evidence that
detracts from a witness’s credibility).

11. Evidence of Criminal Investigation of Any Government Witness. The defendant requests
any evidence that any prospective witness is or has been under investigation by federal, state,
or local authorities for any criminal conduct. U.S. v. Chitty, 760 F.2d 425, 428 (2d Cir. 1985)
(finding that evidence that government witness had been under investigation was discoverable
impeachment evidence pursuant to Brady).

12. Evidence Affecting Perception, Recollection, Ability to Communicate, or Truth Telling.
The defendant requests any evidence, including any medical or psychiatric report or
evaluation, tending to show that any prospective witness’s ability to perceive, remember,
communicate, or tell the truth is impaired; and any evidence that a witness has ever used
narcotics or any other controlled substance, or has ever been an alcoholic. Chavis v. North
Carolina, 637 F.2d 213, 224 (4th Cir. 1980); Zeigler v. Callahan, 659 F.2d 254, 262 (1st Cir.
1981); Anderson v. State of S. C., 542 F.Supp. 725, 731 (D.S.C. 1982); Love v. Freeman, 188
F.3d 502, 502 (4th Cir. 1999).

13. Names of Witnesses Favorable to the defendant. The defendant requests the names of any
witnesses who have made an arguably favorable statement concerning the defendant or who
otherwise may have exculpatory or impeachment information relating to the facts of this case.
Campbell v. Marshall, 769 F.2d 314, 318 et seq. (6th Cir. 1985); United States v. Enright, 579
F.2d 980, 989 (6th Cir. 1978); Jackson v. Wainwright, 390 F.2d 288 (5th Cir. 1968); Chavis v.
North Carolina, 637 F.2d 213, 223 (4th Cir. 1980); Jones v. Jago, 575 F.2d 1164, 1168 (6th
Cir. 1978); Hudson v. Blackburn, 601 F.2d 785 (5th Cir. 1979); Leka v. Portuonda, 257 F.3d
89, 97-103 (2d Cir. 2001); Bragan v. Morgan, 791 F.Supp. 704, 715.




                                                    6
  Case 1:19-cr-10040-JDB Document 52 Filed 04/30/19 Page 7 of 9                  PageID 146



14. Statements Relevant to the Defense. The defendant requests disclosure of any statement
that may be “relevant to any possible defense or contention” that he might assert. See Jamison
v. Collins, 291 F.3d 380 (6th Cir. 2002) (finding that suppression of positive identification of
different suspects by eyewitness disadvantaged defendant in conducting his defense and was
material under Brady); (United States v. Bailleaux, 685 F2d 1105, 1114 (9th Cir. 1982); United
States v. Bailey, 689 F.Supp. 1463, 1468 (N.D.Ill. 1987); United States v. Layton, 564 F.Supp.
1391, 1396 (D.Or. 1983). This includes in particular any statements by witnesses who have a
good understanding of this case.

15. Jencks Acts Material. The defendant requests all material to which he is entitled pursuant
to the “Jencks Act,” 18 U.S.C. § 3500, and Fed. R. Crim. P. 26.2. The defendant specifically
requests pretrial production of these statements, which include but are not limited to grand jury
testimony, so that the court may avoid unnecessary recesses and delays for defense counsel to
properly use any such statements and to prepare for cross-examination. This request also
applies to all pretrial hearings pursuant to Rule 12(b). Fed. R. Crim. Proc. 26.2(f). United
States v. Minsky, 963 F.2d 870, 876 (6th Cir. 1992) (finding that government, in order to
promote judicial economy, should disclose Jencks material to defense well in advance of trial).
See also United States v. Algie, 667 F.2d 569 (6th Cir. 1981) (suggesting that often better
practice is to turn over Jencks material early); United States v. Louis Trauth Dairy, Inc., 1994
WL 876372 (S.D. Ohio 1994) (requiring early disclosure of mixed Jencks/Brady information
in complex cases so that the defense can make “effective use” at trial of the information).

16. Giglio Information. Pursuant to Giglio v. United States, 405 U.S. 150 (1972), the
defendant requests all statements and/or promises, express or implied, made to any government
witnesses, in exchange for their testimony in this case, and all other information that could
arguably be used for the impeachment of any government witnesses. United States v. Presser,
844 F.2d 1275, 1278 (6th Cir. 1988).

17. Government Examination of Law Enforcement Personnel Files. The defendant requests
that the government examine the personnel files and any other files within its custody, care or
control, or that could be obtained by the government, for all testifying witnesses, including
testifying officers and agents who may have been controlling or contacting any confidential
informant in this case. The defendant requests that these files be reviewed by the government
attorney for evidence of perjurious conduct or other like dishonesty, any other material relevant
to impeachment, or any information that is exculpatory, pursuant to its duty under United
States v. Henthorn, 931 F.2d 29 (9th Cir. 1991). See United States v. Jennings, 960 F.2d,
1488, 1492 (9th Cir. 1992). If you have any doubt as to what constitutes impeachment
material, please submit the questioned portion to the Court for an in camera inspection.
Campbell v. Marshall, 769 F.2d 314, 318 (6th Cir. 1985).

18. Expert Witnesses. Pursuant to Fed. R. Crim. P. 16(a)(1)(G), the defendant requests
disclosure of the identities and qualifications of any expert or opinion witnesses the
government intends to call at trial under Rules 702, 703, or 705 of the Federal Rules of
Evidence, as well as a written summary of that witness’s testimony, including their opinions
and the bases and reasons thereof.

                                                   7
  Case 1:19-cr-10040-JDB Document 52 Filed 04/30/19 Page 8 of 9                   PageID 147




19. Other Government Documents. The defendant requests production of all government
documents, including but not limited to notes and reports, that provide or may provide
exculpatory or impeachment information. See e.g., White v. Helling, 194 F.3d 937, 943-45 (8th
Cir. 1999).

20. Character Evidence. The defendant requests that the government give notice and a
detailed description of any evidence it intends to offer at trial under Fed. R. Evid. 404(b), 608,
and/or 609. In particular, please describe in detail any evidence of uncharged conduct of the
defendant analogous or similar to the conduct charged in the indictment.

21. Intercepted Communications. The defendant requests that the government advise whether
he is an “aggrieved person” as that term is defined in 18 U.S.C. § 2510(11) and, if so, the
defendant requests that the government set forth in detail the circumstances thereof. The
defendant further requests copies of the recorded communications, as well as any transcripts
made from such recordings, of any intercepted communications in this matter. Of note is that
the defendant need not have been a party to the intercepted communication in order for him to
have standing to both request such communication and move for its suppression. See United
States v. Cooper, 868 F.2d 1505, 1509-10 (6th Cir. 1989).

22. Grand Jury testimony. With regard to grand jury testimony at any location relating to this
case, defendant requests copies of all testimony that would be exculpatory in nature, either
tending to show that the defendant did not commit the crimes charged or tending to show that
the witness’ testimony was contradicted, impeached, or otherwise rendered suspect. See United
States v. Tincher, 907 F.2d 600 (6th Cir.1990).

23. Co-conspirators. Please supply the names and addresses of all alleged co-conspirators that
may be named in the indictment as “known to the Grand Jury” and any others, such as those
listed as “unknown to the Grand Jury” or those not named or listed, as they may become known
to the government. See United States v. Ramirez, 602 F.Supp. 783, 793 (S.D.N.Y. 1985);
United States v. Chovanec, 467 F.Supp. 41, 46 (S.D.N.Y. 1979); United States v. DeGroote,
122 F.R.D. 131, 137 (W.D.N.Y. 1988). Please also provide any written, recorded, or oral
statements of co-conspirators, whether or not indicted, made to a public servant engaged in
law enforcement, or to a person then acting under his or her direction or in cooperation with
the government, which the government intends to offer at trial.

24. Government witnesses. List the name, address, and phone number of any person the
government intends or will potentially call as a witness at trial or any hearing in this case. 18
U.S.C. § 3432; ABA Standards, Discovery 2.1(a)(I).

25. Opinion Testimony. A notice of whether the government intends to rely upon any opinion
testimony, either by lay witnesses or by experts, and the facts or data upon which such
witnesses will rely to base their opinions. Specifically, the defendant requests that this
disclosure include, but not be limited to, all periodicals, treatises, interdepartmental reports,
intra departmental reports, and all documents, reviews, considered or relied upon by any

                                                   8
  Case 1:19-cr-10040-JDB Document 52 Filed 04/30/19 Page 9 of 9                 PageID 148



person who is to testify as an expert. Disclosure of such intent is sought pursuant to the 5th,
6th, and 14th Amendments to the United States Constitution, Fed. R. Crim. Proc. 12 and Rule
705 of the Federal Rules of Evidence, which acknowledges that the Court has authority to
order pretrial disclosure of the underlying facts or data upon which an expert bases his or her
opinion.

26. Business records. Any and all documents upon which the government intends to rely, and
the admissibility of which it will contend rests on Fed. R. Evid. 803(6). Disclosure of such
documents is required in order to protect the defendant's rights under the 5th, 6th, and 14th
Amendments to the United States Constitution.

27. Statements of unavailable declarants. Any and all statements the government will seek to
admit into evidence upon the theory that the declarant is unavailable as well as whether it
intends to rely upon the former testimony of such declarant. Fed. R. Evid. 804. Disclosure of
such statements and information is required in order to protect the defendant's rights under the
5th, 6th, and 14th Amendments to the United States Constitution.

       Thank you for your assistance in this matter. I look forward to continuing to work with
you on this case.

       With kindest personal regards, we remain

                                    Sincerely yours,

                                    RITCHIE, DILLARD, DAVIES & JOHNSON, P.C.




                                    STEPHEN ROSS JOHNSON


                                    MASSEY MCCLUSKY MCCLUSKY & FUCHS



                                    __________________________________________
                                    WILLIAM D. MASSEY, TN BPR #009568
                                    3074 East Street
                                    Memphis, TN 38128
                                    (901) 384-4004
                                    w.massey3074@gmail.com

                                    Attorneys for Alexander Alperovich, M.D.
       SRJ/kem


                                                  9
